DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Tulino on 18 May 2022.

The application has been amended as follows: 
Claim 1: 
In lines 2-3, change “a locking device for replacing a liner in a thermos, which locks and positions a liner stably with an elastic effect after replacing and assembling the liner in a drinking container” to read --a locking device for replacing a liner in a thermos, which locks and positions the liner stably with an elastic effect after replacing and assembling the liner in the thermos--.
In line 5, change “with that the port” to read --where the port--.
In lines 9-10, change “a mineral liner, which is radially protruded with a radial collar at a height corresponding to the binding plane” to read --a mineral liner comprising a radial collar which protrudes radially from the mineral liner at a height corresponding to the binding plane--.
In lines 15-16, change “with that the connecting ring” to read --where the connecting ring--.

Claim 2:
Change the claim to read as follows:
“The thermos assembly according to claim 1, wherein an outer surface on the upper end of the barrel is a twist- on member, an inner circumference of the twist-on member is a binding plane, an inner bottom of the binding plane of the twist-on member is radially and annularly provided with an inner shoulder plane and a lead of the inner thread allows the push-down inner shoulder to press the tightening ring”.

Claim 3:
In line 2, change “wherein the height” to read --wherein a height--.

Claim 7: 
In lines 2-3, change “a locking device for replacing a liner in a thermos, which locks and positions a liner stably with an elastic effect after replacing and assembling the liner in a drinking container” to read --a locking device for replacing a liner in a thermos, which locks and positions the liner stably with an elastic effect after replacing and assembling the liner in the thermos--.
In line 5, change “with that the port” to read --where the port--.
In lines 11-12, change “a mineral liner, which is radially protruded with a radial collar at a height corresponding to the binding plane” to read --a mineral liner comprising a radial collar which protrudes radially from the mineral liner at a height corresponding to the binding plane--.
In line 17, change “with that the inner circumference” to read --where the inner circumference--.
In line 26, change “by the elastic deformation” to read --by elastic deformation--.

Claim 8:
In lines 9-10, change “and the total height of the inner thread is smaller than the total height of the twist-on member” to read --and a total height of the inner thread is smaller than a total height of the twist-on member--.

Claim 9:
In line 2, change “wherein the height of the tightening ring” to read --wherein a height of the tightening ring--.

Claim 11:
In line 2, change “ceramic..” to read --ceramic.--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735